DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.         The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.         Claims 1-14 are pending in this application.

Priority
3.        Acknowledgement is made of applicant’s claim for foreign priority based on applications KR 10-2017-0074197, KR 10-2017-0074198, KR 10-2017-0074199  and KR 10-2017-0074200 filed on 06/13/2017 under 35 U.S.C 119(a)-(d). 

Drawings
4.        The drawing has been filed on 10/09/2020 are acceptable for examination purpose.

Information Disclosure Statement
5.        The information disclosure statement filed on 10/09/2020 is in compliance with the provision of the 37 CFR 1.97 and therefore has been considered.

Double Patenting
6.         The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

7.       Claims 1-14 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-10 of U.S. Patent 10,846,029 B2.
          It is clear that all the elements of the instant application independent claims 1, 11 and 13-14 are to be found in patent (U.S. Patent No. 10,846,029 B2) claims 1, 7-8 as the application independent claims 1, 11 and 13-14 fully encompasses the patent claim 1, 7-8. The difference between the instant application independent claims 1, 11 and 13-14 and the patent (U.S. Patent No. 10,846,029 B2) claims 1, 7-8 lies in the fact that the patent (U.S. Patent No. 10,846,029 B2) claim includes many more elements and is thus much more specific. Thus the invention of claims 1, 7-8 of the patent (U.S. Patent No. 10,846,029 B2) is in effect a “species” of the “generic” invention of the application independent claims 1, 11 and 13-14. It has been held that the generic invention is “anticipated” by the “species”. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Since application independent claims 1, 6 are anticipated by claims 1, 7-8 of the patent (U.S. Patent No. 10,846,029 B2), it is not patentably distinct from claims 1, 7-8 of the patent (U.S. Patent No. 10,846,029 B2).

Claim Rejections - 35 USC § 102
8.         The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


9.        Claims 1, 4, 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kishimoto, US Pub 2016/0092418.
As to claims 1, 13 [independent], Kishimoto teaches a data management method performed by a server apparatus, the data management method comprise: 
            acquiring first print data and second print data [fig. 19; 0113  Kishimoto teaches that the server 106 print data and print request]; 
            establishing a first websocket channel with a first apparatus and transmitting the first print data matched to the first apparatus to the first apparatus through the first websocket channel in response to a requesting of print data from the first apparatus [figs. 8, 9a-d, 11, 19; abstract, 0036, 0066-0067, 0072-0076, 0113-0115  Kishimoto teaches that the server 106 establishes the websocket communication with the printer 101 (i.e. printers 101-102, see para., 0036), in response to the request of the print data held by the server 106 (see at least paras., 0066-0067). The server 106 transmitted the print data to the printer 101 after referring the table shown in fig. 8 to confirm the print data related to which printer]; and 
            establishing a second websocket channel with a second apparatus and transmitting the second print data matched to the second apparatus to the second apparatus through the second websocket channel in response to a requesting of print data from the second apparatus [figs. 8, 9a-d, 11, 19; 0036, 0066-0067, 0072-0076, 0113-0115  Kishimoto teaches that the server 106 establishes the websocket communication with the printer 101 (i.e. printers 101-102, see para., 0036), in response to the request of the print data held by the server 106 (see at least paras., 0066-0067). The server 106 transmitted the print data to the printer 101 after referring the table shown in fig. 8 to confirm the print data related to which printer. However it is inherent procedure in which the server 106 determines the status/information referring the table shown in fig. 8 to confirm the print data related to which printer]; 
             wherein the data management method further comprises controlling a channel duration time of a websocket channel with an apparatus requesting the print data out of the first apparatus and the second apparatus when the print data is requested from at least one of the first apparatus and the second apparatus [figs. 8, 9a-d, 11, 19; 0036, 0053-0054, 0066-0067, 0072-0076, 0113-0115  Kishimoto teaches that the server 106 establishes the websocket communication with the printer 101 (i.e. printers 101-102, see para., 0036) with certain time duration and remain connected until the printer 101 in such case shift to power saving mode (see at least paras., 0053-0054), in response to the request of the print data held by the server 106 (see at least paras., 0066-0067). The server 106 transmitted the print data to the printer 101 after referring the table shown in fig. 8 to confirm the print data related to which printer. However it is inherent procedure in which the server 106 determines the status/information referring the table shown in fig. 8 to confirm the print data related to which printer]. 

           As to claim 4 [dependent from claim 1], Kishimoto teaches wherein the first print data is usable by the first apparatus without format conversion, and the second print data is usable by the second apparatus without format conversion[figs. 8, 9a-d, 11, 19; 0036, 0053-0054, 0066-0067, 0072-0076, 0113-0115  Kishimoto teaches that the server 106 server 106 transmitted the print data to the printer 101 after referring the table shown in fig. 8 to confirm the print data related to which printer 101, and the print data for the first and second printer is usable before and after format conversion in a format processible by the printer 101 to print the print data].
           
Claim Rejections - 35 USC § 103
10.      The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.      Claims 2, 9, 11-12, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kishimoto, US Pub 2016/0092418 in view of Ito, US Pub 2014/0025832 (cited in IDS).
             As to claim 2 [dependent from claim 1], Kishimoto teaches wherein the controlling a channel duration time of a websocket channel further comprises [figs. 8, 9a-d, 11, 19; 0036, 0053-0054, 0066-0067, 0072-0076, 0113-0115  Kishimoto teaches that the server 106 establishes the websocket communication with the printer 101 (i.e. printers 101-102, see para., 0036) with certain time duration and remain connected until the printer 101 in such case shift to power saving mode (see at least paras., 0053-0054)]:
             closing a websocket channel established with corresponding apparatus if the print data to be transmitted to corresponding apparatus is not acquired [figs. 8, 9a-d, 11, 19; 0036, 0053-0054, 0066-0067, 0072-0076, 0113-0115  Kishimoto teaches that the server 106 establishes the websocket communication with the printer 101 (i.e. printers 101-102, see para., 0036) with certain time duration and remain connected until the printer 101 in such case shift to power saving mode and the websocket connection between the server and the printer 101 is disconnected (see at least paras., 0053-0054)].
             Kishimoto doesn’t teach determining whether the print data to be transmitted to corresponding apparatus is acquired based on apparatus information included in print data request from at least one of the first apparatus and the second apparatus; and 
              Ito teaches determining whether the print data to be transmitted to corresponding apparatus is acquired based on apparatus information included in print data request from at least one of the first apparatus and the second apparatus [figs. 10-12; 0066-0068  Ito teaches that the server 123 received the print request based on the information included in the print data from PC 12 (see at least figs. 12)]; and
              Thus, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to incorporate Ito teaching to receive and determine the print data having the print device information to modify Kishimoto’s teaching to enable request transmission between print server and printing apparatus, in which the print server is provided to establish first and second network and to further control connection and disconnection of the application Web Socket is controlled through the control Web Socket, therefore even when the number of applications in printer is increased, the load on the print server related to network connection management can be suppressed. The suggestion/motivation for doing so would have been benefitted to the user to provide a technique where printer does not require 


            As to claim 9 [dependent from claim 1], Kishimoto doesn’t teach wherein the first print data matches to a peripheral apparatus connected to the first apparatus, and when print data is requested by the peripheral apparatus connected to the first apparatus, the first print data is transmitted to the first apparatus through the first websocket channel, and the peripheral apparatus connected to the first apparatus performs operation based on the first print data.
            Ito teaches wherein the first print data matches to a peripheral apparatus connected to the first apparatus, and when print data is requested by the peripheral apparatus connected to the first apparatus, the first print data is transmitted to the first apparatus through the first websocket channel, and the peripheral apparatus connected to the first apparatus performs operation based on the first print data [figs. 10-12; 0066-0068  Ito teaches that the server 123 received the print request based on the information included in the print data from PC 12 (see at least figs. 12), and matches the device selection information received with the print data for the selected printer which is connected through websocket communication network].
             Thus, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to incorporate Ito teaching to receive and determine the print data having the print device information to modify Kishimoto’s teaching to enable request transmission between print server and printing apparatus, in 

           As to claims 11, 14 [independent], Kishimoto teaches a data management method of apparatus receiving print data and performing printing operation on the basis of the received print data, the data management method comprises [figs. 8, 9a-d, 11, 19; abstract, 0036, 0066-0067, 0072-0076, 0113-0115  Kishimoto teaches that the server 106 establishes the websocket communication with the printer 101 (i.e. printers 101-102, see para., 0036), in response to the request of the print data held by the server 106 (see at least paras., 0066-0067). The server 106 transmitted the print data to the printer 101 after referring the table shown in fig. 8 to confirm the print data related to which printer and printing process at the printer 101]: 
            establishing a websocket channel with a server configured to store print data;          requesting the print data to the server through the websocket channel [figs. 8, 9a-d, 11, 19; abstract, 0036, 0066-0067, 0072-0076, 0113-0115  Kishimoto teaches that the server 106 establishes the websocket communication with the printer 101 (i.e. printers 101-102, see para., 0036), in response to the request of the print data held by the server 106 (see at least paras., 0066-0067). The server 106 transmitted the print data to the printer 101 after referring the table shown in fig. 8 to confirm the print data related to which printer and printing process at the printer 101]; 
            acquiring the print data matched to the apparatus from the server through the websocket channel in response to the request [figs. 8, 9a-d, 11, 19; 0036, 0066-0067, 0072-0076, 0113-0115  Kishimoto teaches that the server 106 establishes the websocket communication with the printer 101 (i.e. printers 101-102, see para., 0036), in response to the request of the print data held by the server 106 (see at least paras., 0066-0067). The server 106 transmitted the print data to the printer 101 after referring the table shown in fig. 8 to confirm the print data related to which printer. However it is inherent procedure in which the server 106 determines the status/information referring the table shown in fig. 8 to confirm the print data related to which printer]; and
            Kishimoto doesn’t teach closing the websocket channel established with the server irrespective of printing operation when predetermined time period has elapsed after the print data is acquired. 
            Ito teaches closing the websocket channel established with the server irrespective of printing operation when predetermined time period has elapsed after the print data is acquired [figs., 10, 12a-d; 0063-0065, 0072-0075  Ito teaches the printer 101 and server 123 closed the websocket communication channel after receiving the print data and time has been elapse between receiving the print data and printing the received print data].

             As to claim 12 [dependent from claim 11], Kishimoto doesn’t teach wherein the requesting the print data comprises requesting print data for controlling a peripheral printing apparatus to the server in response to a requesting of print data from the peripheral printing apparatus connected to the apparatus, and the print data matches to the peripheral printing apparatus. 
             Ito teaches wherein the requesting the print data comprises requesting print data for controlling a peripheral printing apparatus to the server in response to a requesting of print data from the peripheral printing apparatus connected to the apparatus, and the print data matches to the peripheral printing apparatus [figs. 10-12; 0066-0068  Ito teaches that the server 123 received the print request based on the information included in the print data from PC 12 (see at least figs. 12), and matches the device selection information received with the print data for the selected printer which is connected through websocket communication network].
            Thus, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to incorporate Ito teaching to receive and determine the print data having the print device information to modify Kishimoto’s teaching to enable request transmission between print server and printing apparatus, in which the print server is provided to establish first and second network and to further control connection and disconnection of the application Web Socket is controlled through the control Web Socket, therefore even when the number of applications in printer is increased, the load on the print server related to network connection management can be suppressed. The suggestion/motivation for doing so would have been benefitted to the user to provide a technique where printer does not require connection of application WebSocket in relation to all applications during startup, and therefore unnecessary printer resources can be prevented.

Allowable Subject Matter
12.          Claims 3, 5-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

13.	The following is an examiner’s statement of reasons for allowance: 
           The dependent claim 3 is allowable over the prior arts of record (or cited or listed above) since the cited references taken individually or in combination fails to particularly anticipate or disclose or suggest the claim limitations recited “wherein the controlling a channel duration time of a websocket channel further comprises: when the print data is requested periodically from at least one of the first apparatus and the second apparatus and the number of times the print data is requested exceeds a reference number, closing a websocket channel established with corresponding apparatus”, in combination with all other limitations as claimed.
            The dependent claims 5-7 are allowable over the prior arts of record (or cited or listed above) since the cited references taken individually or in combination fails to particularly anticipate or disclose or suggest the claim limitations recited “acquiring third print data matched to the first apparatus after acquiring the first print data and the second print data and before transmitting the first print data to the first apparatus through the first websocket channel, wherein the transmitting the first print data to the first apparatus through the first websocket channel further comprises: transmitting both of the first print data and the third print data to the first apparatus when the print data is requested from the first apparatus through the first websocket channel; wherein the transmitting both of the first print data and the third print data to the first apparatus comprises: enabling the first print data to have priority over the third print data so that a printing operation for the first print data is performed earlier than a printing operation for the third print data; when the first print data is acquired at a first acquisition time point, the second print data is acquired at a second acquisition time point later than the first acquisition time point, and the second websocket channel is established earlier than the first websocket channel, the second print data is transmitted to the second apparatus before the first print data is transmitted to the first apparatus”, in combination with all other limitations as claimed.
              The dependent claim 8 is allowable over the prior arts of record (or cited or listed above) since the cited references taken individually or in combination fails to particularly anticipate or disclose or suggest the claim limitations recited “when the first print data is acquired at a first acquisition time point, the second print data is acquired at a second acquisition time point later than the first acquisition time point, and requesting for a print data through the second websocket channel is performed earlier than requesting for print data through the first websocket channel, the second print data is transmitted to the second apparatus before the first print data is transmitted to the first apparatus”, in combination with all other limitations as claimed.
             The dependent claim 10 is allowable over the prior arts of record (or cited or listed above) since the cited references taken individually or in combination fails to particularly anticipate or disclose or suggest the claim limitations recited “wherein in case that the first print data matches to both of the first apparatus and the second apparatus, the first websocket channel is closed when a first duration time has elapsed after the first websocket channel is established, and the second websocket channel is closed when a second duration time shorter than the first duration time has elapsed after the second websocket channel is established, when the first websocket channel remains established and the second websocket channel is closed, the first print data is transmitted to the first apparatus through the first websocket channel”, in combination with all other limitations as claimed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARIS SABAH whose telephone number is (571)270-3917.  The examiner can normally be reached on Monday through Friday from 8:00AM to 4:30PM. The examiner’s personal fax number is (571) 270-4917.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Benny Tieu, can be reached on (571)272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/HARIS SABAH/Examiner, Art Unit 2674